Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment filed 03/31/2022. Claims 1-20 were previously pending. Claims 1-20 are rejected. 

Information Disclosure Statement
3.	The information disclosure statement(s) (IDS) submitted on 02/11/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Response to Arguments
4.	Applicant’s arguments filed 03/31/2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered but they are not persuasive.
Applicant argues: 
Chow-Lavi-Bouvier does not teach or suggest “receive, from communicatively coupled mesh nodes of the mesh distribution network, data indicating whether respective mesh nodes of the mesh nodes are acting as gateways and an amount of traffic being served by the mesh node”” recited in claims 1, 9, and 17.
Examiner respectfully disagrees:

    PNG
    media_image1.png
    527
    618
    media_image1.png
    Greyscale

Chow, FIG.1, and [0022] discloses a mesh network 10 includes a number of mesh nodes (MNs) 12, which are capable of communicating with neighboring mesh nodes 12 as well as with various types of communication terminals 14, such as mobile telephones, personal digital assistants, and personal computers. The mesh network 10 also includes at least one boundary node (BN) 16. … The boundary node 16 provides a gateway to a core communication network 18, which may act as a backbone network connecting any number of mesh networks 10 and other types of networks together to form a common communication system. Chow, FIG.1, and [0027] further discloses the channel traffic may take various forms, and the way in which the channel traffic is monitored may vary. For example, the channel traffic may include actual data traffic being forwarded by the neighboring mesh node 12, as well as signaling messages provided by the neighboring mesh node 12.  … The data traffic may include traditional data, voice, audio, video, or multimedia information that is being forwarded as part of an existing communication session between one of the communication terminals 14 and another device on the mesh network 10 or accessible via the core communication network 18. Therefore, Chow FIG.1, [0022, 27] teaches or suggests the mesh network 10 includes terminals 14, and mesh nodes 12 (circle MN 12, and square MN12). Mesh nodes (square MN12) that interface with communication terminals 14 are acting as “gateway”. 
Chow, FIG.1, [0028] discloses mesh node 12 monitors the channel traffic that includes monitoring to determine the relative volume of traffic, number of existing transit links 20 supported by the neighboring node, data rates, or the number of transit links 20 needed at the current mesh node 12 or the neighboring node. Chow, [0003] further discloses a mesh network generally refers to a group of interworked communication nodes that cooperate to forward packets through the network without influence from a centralized control entity. Forwarding control is distributed among the nodes, wherein each node generally makes autonomous forwarding decisions for received packets based on various criteria. Therefore Chow FIG.1, [0003, 27-28] teaches or suggests the gateways (e.g. square MN12) receives packets or other user traffic from one network and provide the packets to another, different network. The gateway (e.g. square MNs 12) can receive the packet and determine a next neighboring node to receive the packets, and monitoring the traffic volume at the current MN12 or the neighboring node.
Therefore Chow, FIG.1, [0003, 22, 27-28] teaches or suggests “receive, from communicatively coupled mesh nodes of the mesh distribution network, data indicating whether respective mesh nodes of the mesh nodes are acting as gateways and an amount of traffic being served by the mesh nodes”.
Examiner has shown that claims 1, 9 and 17 are not allowable subject matter, dependent claims which are rejected are detailed in the Claim Rejections section below. Therefore, claims 1-20 are remained rejected.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.2.	Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 2015/0264737 A1)  in view of Lavi et al., (“Lavi”, US 2013/0078945 A1), and further in view of Bouvier et al. (“Bouvier”, US 2011/0022871A1).

Regarding Claim 1, Chow discloses a device of a mesh distribution network (Chow, FIG.1, mesh network 10, terminals 14, [0022-23]: a terminals 14 (“device”) of a mesh distribution network 10), the device comprising: 

    PNG
    media_image1.png
    527
    618
    media_image1.png
    Greyscale

a non-transitory memory medium including instructions stored thereon that, when executed by the device, configure the device to receive, from communicatively coupled mesh nodes of the mesh distribution network, data indicating whether respective mesh nodes of the mesh nodes are acting as gateways and an amount of traffic being served by the mesh nodes (Chow, claims 19: A non-transitory computer accessible memory medium comprising program instructions which, when executed at a terminal 14; FIG.1, boundary node 16, core communication network 18, [0022-23]: the boundary node 16 provides a gateway to a core communication network 18, which may act as a backbone network connecting any number of mesh networks 10; [0027-28]: the mesh network 10 includes terminals 14, and mesh nodes 12 (circle MN 12, and square MN12). Mesh nodes (square MN12) that interface with a communication terminals 14 are acting as “gateway”. FIG.1, [0003, 22, 27-28] teaches or suggests the gateways (e.g. square MN12) receives packets or other user traffic from one network and provide the packets to another, different network. The gateway (e.g. square MNs 12) can receive the packet and determine a next MN12 to receive the packets, and monitoring the traffic volume at the current MN 12 or the neighboring node).
	However, Chow does not disclose
processing circuitry configured to: 
determine, based on the received data, a first mesh node of the mesh nodes to put into an inactive state; and 
provide a communication to the first mesh node that causes the first mesh node to enter the inactive state.  
Lavi discloses
processing circuitry configured to (Lavi, FIG.1, mobile device 90, processor 92, [0022]): 
determine, based on the received data, a first mesh node of the mesh nodes to put into an inactive state (Lavi, FIG.2, mobile device 90, signal 110, mesh network 150, [0015, 45]: signal transmitted from mobile device between multiple vehicles in a mesh network 150; [0017, 52]: a vehicle (e.g., gateway vehicle) or other device (“mobile device 90”) determines whether to activate or deactivate by sending signals 110 based on the volume of communication traffic); and 
provide a communication to the first mesh node that causes the first mesh node(Lavi, FIG.2, network vehicle 162, [0032]; Lavi, [0017, 52]: provide a communication to a mesh network vehicle 162 by sending signals 110 to deactivate it). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “activating a vehicle” of Lavi into the invention of Chow. The suggestion/motivation would have been to improve activating a gateway vehicle associated to a mesh distributed network based on the volume of communication traffic by sending a preset signal in order to optimize power usage among the vehicles (Lavi, Abstract, [0010-18]).
However, Chow-Lavi does not disclose

Bouvier discloses
(Bouvier, [0061-62]: the power management controller (PMC) hardware 
disables the first processor (“1st mesh node”) in response to the number of queued messages falling below the subscription threshold. Disabling is defined as ceasing the supply of power to a processor).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “power management” of Bouvier into the invention of Chow-Lavi. The suggestion/motivation would have been to improve managing power of a node by monitoring egress/ingress queued messages, processor is enabled or disabled in response to number of queued messages exceeding subscription threshold, the power consumption in node is reduced (Bouvier, Abstract, [0001-12], FIG.6, [0058-67]).

Regarding Claim 2, Chow-Lavi-Bouvier discloses the device of claim 1, 
wherein to determine based on the received data, the first mesh node of the mesh nodes to put into the inactive state, the processing circuitry is further configured to: 
determine whether the first mesh node is acting as a gateway (Chow, FIG.8. [0019]: a boundary node 16 is a boundary mesh node. Bouvier, [0002]: monitor ingress and egress processor (“acting as a gateway”) queue levels); and 
in response to determining the first mesh node is acting as a gateway, refrain from putting the first mesh node into the inactive state (Bouvier, [0013, 64]: A queue manager monitors the real-time loading in a system based on pre-set software configurable threshold levels. It is obvious for one of ordinary skill in the art to implement “set threshold to zero for gateway”, therefore “disabling the first processor (“gateway”) in response to the number of queued messages falling below the subscription threshold” will not be triggered).

Regarding Claim 3, Chow-Lavi-Bouvier discloses the device of claim 1, 
wherein the processing circuitry is further configured to provide a communication to a second mesh node of the mesh nodes that is communicatively coupled to the first mesh node, the communication indicating that the first mesh node is going into the inactive state (Chow, FIG.3, transit link coverage area 22, [0024]: Wherever two or more mesh nodes 12 fall within a given transit link coverage area 22, a transit link 20 may be established, but again does not need to be established If the criteria for establishment of a transit link 20 are not met).  

Regarding Claim 4, Chow-Lavi-Bouvier discloses the device of claim 1, 
wherein the processing circuitry is further configured to: 
compare the data indicating the amount of traffic being served by the first mesh node to a specified threshold (Lavi, [0055]: comparing the volume or amount of communication traffic is low or below a predefined threshold in a geographic area in the vicinity of network vehicle 120 (“1st mesh node”). Bouvier, [0059]: monitors queued messages for subscription threshold crossings); and 
determine the first mesh node is to be put into the inactive state in response to determining the amount of traffic being served is less than the specified threshold (Lavi, [0055]: deactivate network vehicle 120 (“1st mesh node”). Bouvier, [0061]: disables the first processor in response to the number of queued messages falling below the subscription threshold).  

Regarding Claim 5, Chow-Lavi-Bouvier discloses the device of claim 1, 
wherein the memory medium includes further instructions that, when executed by the device, configure the device to receive further data indicating one or more of historical power consumption of the first mesh node, cost of power for the first mesh node, and a name of an entity responsible for providing power to the first mesh node (Lavi, [0056]: whether to activate a network vehicle 120 (“1st mesh node”) based on vehicle power consumption, vehicle battery ).  

Regarding Claim 6, Chow-Lavi-Bouvier discloses the device of claim 1,
wherein the memory medium includes further instructions that, when executed by the device, configure the device to receive further data indicating an operating temperature of the mesh nodes (Lavi, [0054]: receiving signal 100 broadcasting by a network vehicle 120 including information 110.Bouvier, [0064]: monitors the temperature of the first processor (“mesh node”)); and 
wherein the processing circuitry is further configured to determine the first mesh node of the mesh nodes to put into an inactive state based on the operating temperature being greater than a specified threshold (Bouvier, [0064]: disables the first processor (“1st mesh node”) in response to the first processor temperature exceeding a thermal threshold).  

Regarding Claim 8, Chow-Lavi-Bouvier discloses the device of claim 1, 
wherein the memory medium includes further instructions that, when executed by the device, configure the device to receive data indicating a schedule of a location serviced by a mesh node of the mesh nodes (Lavi, [0057]: receiving data indicating location of network vehicle 120 (e.g., geographic location), time of day, etc. Bouvier, [0039, 64]: monitors queued a slack period time of day); and 
wherein the processing circuitry is further configured to, in response to determining the schedule indicates a time period of lower traffic is scheduled, provide the communication (Lavi, [0063]: vehicle owner policies ).  

Regarding Claim 9, Chow discloses a non-transitory machine-readable memory medium of a device of a mesh distribution network, the memory medium including instructions stored thereon that, when executed by the device (Chow, A non-transitory computer accessible memory medium comprising program instructions which, when executed at a terminal), configure the device to perform operations for reducing power consumed in the mesh distribution network, the operations comprising: 
receiving from communicatively coupled mesh nodes of the mesh distribution network, data indicating whether respective mesh nodes of the mesh nodes are acting as gateways and an amount of traffic being served by the mesh nodes (Chow, FIG.1, boundary node 16, core communication network 18, [0022-23]: the boundary node 16 provides a gateway to a core communication network 18, which may act as a backbone network connecting any number of mesh networks 10; [0027-28]: the mesh network 10 includes terminals 14, and mesh nodes 12 (circle MN 12, and square MN12). Mesh nodes (square MN12) that interface with a communication terminals 14 are acting as “gateway”. FIG.1, [0003, 22, 27-28] teaches or suggests the gateways (e.g. square MN12) receives packets or other user traffic from one network and provide the packets to another, different network. The gateway (e.g. square MNs 12) can receive the packet and determine a next MN12 to receive the packets, and monitoring the traffic volume at the current MN 12 or the neighboring node).
However, Chow does not disclose
determining based on the received data, a first mesh node of the mesh nodes to put into an inactive state; and 
providing a communication to the first mesh node that causes the first mesh node to enter the inactive state.  
Lavi discloses
determining based on the received data, a first mesh node of the mesh nodes to put into an inactive state (Lavi, FIG.2, mobile device 90, signal 110, mesh network 150, [0015, 45]: signal transmitted from mobile device between multiple vehicles in a mesh network 150; [0017, 52]: a vehicle (e.g., gateway vehicle) or other device (“mobile device 90”) determines whether to activate or deactivate by sending signals 110 based on the volume of communication traffic); and 
providing a communication to the first mesh node (Lavi, FIG.2, network vehicle 162, [0032]; Lavi, [0017, 52]: provide a communication to a mesh network vehicle 162 by sending signals 110 to deactivate it).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “activating a vehicle” of Lavi into the invention of Chow. The suggestion/motivation would have been to improve activating a gateway vehicle associated to a mesh distributed network based on the volume of communication traffic by sending a preset signal in order to optimize power usage among the vehicles (Lavi, Abstract, [0010-18]).
However, Chow-Lavi does not disclose
.
Bouvier discloses
 (Bouvier, [0061-62]: the power management controller (PMC) hardware disables the first processor (“1st mesh node”) in response to the number of queued messages falling below the subscription threshold. Disabling is defined as ceasing the supply of power to a processor).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “power management” of Bouvier into the invention of Chow-Lavi. The suggestion/motivation would have been to improve managing power of a node by monitoring egress/ingress queued messages, processor is enabled or disabled in response to number of queued messages exceeding subscription threshold, the power consumption in node is reduced (Bouvier, Abstract, [0001-12], FIG.6, [0058-67]).

Regarding Claim 10, Chow-Lavi-Bouvier discloses the non-transitory of machine-readable memory medium of claim 9, 
wherein determining based on the received data, the first mesh node of the mesh nodes to put into the inactive state includes determining whether the first mesh node is acting as a gateway (Chow, FIG.8. [0019]: a boundary node 16 is a boundary mesh node. Bouvier, [0002]: monitor ingress and egress processor (“acting as a gateway”) queue levels) and in response to determining the first mesh node is acting as a gateway, refraining from putting the first mesh node into the inactive state (Bouvier, [0013, 64]: A queue manager monitors the real-time loading in a system based on pre-set software configurable threshold levels. It is obvious for one of ordinary skill in the art to implement “set threshold to zero for gateway”, therefore “disabling the first processor (“gateway”) in response to the number of queued messages falling below the subscription threshold” will not be triggered).  

Regarding Claim 11, Chow-Lavi-Bouvier discloses the non-transitory of machine-readable memory of claim 9, 
wherein the operations further comprise providing a communication to a second mesh node of the mesh nodes that is communicatively coupled to the first mesh node, the communication indicating that the first mesh node is going into the inactive state (Chow, FIG.3, transit link coverage area 22, [0024]: Wherever two or more mesh nodes 12 fall within a given transit link coverage area 22, a transit link 20 may be established, but again does not need to be established If the criteria for establishment of a transit link 20 are not met).  

Regarding Claim 12, Chow-Lavi-Bouvier discloses the non-transitory of machine-readable memory of claim 9, 
wherein the operations further comprise comparing the data indicating the amount of traffic being served by the first mesh node to a specified threshold (Lavi, [0055]: comparing the volume or amount of communication traffic is low or below a predefined threshold in a geographic area in the vicinity of network vehicle 120 (“1st mesh node”). Bouvier, [0059]: monitors queued messages for subscription threshold crossings), and determine the first mesh node is to be put into the inactive state in response to determining the amount of traffic being served is less than the specified threshold ((Lavi, [0055]: deactivate network vehicle 120 (“1st mesh node”). Bouvier, [0061]: disables the first processor in response to the number of queued messages falling below the subscription threshold).  

Regarding Claim 13, Chow-Lavi-Bouvier discloses the non-transitory of machine-readable memory medium of claim 12, 
wherein the operations further comprise receiving further data indicating one or more of historical power consumption of the first mesh node, cost of power for the first mesh node, and a name of an entity responsible for providing power to the first mesh node (Lavi, [0056]: whether to activate a network vehicle 120 (“1st mesh node”) based on vehicle power consumption, vehicle battery charge level (e.g., remaining vehicle battery life).  

Regarding Claim 14, Chow-Lavi-Bouvier discloses the non-transitory of machine-readable memory medium of claim 9, 
wherein the operations further comprise: 
receiving further data indicating an operating temperature of the mesh nodes (Lavi, [0054]: receiving signal 100 broadcasting by a network vehicle 120 including information 110.Bouvier, [0064]: monitors the temperature of the first processor (“mesh node”)); and 
determining the first mesh node of the mesh nodes to put into an inactive state based on the operating temperature being greater than a specified threshold (Bouvier, [0064]: disables the first processor (“1st mesh node”) in response to the first processor temperature exceeding a thermal threshold).  

Regarding Claim 16, Chow-Lavi-Bouvier discloses the non-transitory of machine-readable memory medium of claim 9, 
wherein the operations further comprise receiving data indicating a schedule of a location serviced by a mesh node of the mesh nodes (Lavi, [0057]: receiving data indicating location of network vehicle 120 (e.g., geographic location), time of day, etc. Bouvier, [0039, 64]: monitors queued a slack period time of day), and in response to determining the schedule indicates a time period of lower traffic is scheduled, providing the communication (Lavi, [0063]: vehicle owner policies threshold to zero for certain time of day”, therefore “disabling the first processor in response to the time of day” will not be triggered).  

Regarding Claim 17, Chow discloses a method performed by a device of a mesh distribution network (Chow, FIG.1, mesh network 10, terminals 14, [0022-23]: a terminals 14 (“device”) of a mesh distribution network 10) and for reducing power consumed in the mesh distribution network, the method comprising: 
receiving from communicatively coupled mesh nodes of the mesh distribution network, data indicating whether respective mesh nodes of the mesh nodes are acting as gateways and an amount of traffic being served by the mesh nodes (Chow, FIG.1, boundary node 16, core communication network 18, [0022-23]: the boundary node 16 provides a gateway to a core communication network 18, which may act as a backbone network connecting any number of mesh networks 10; [0027-28]: the mesh network 10 includes terminals 14, and mesh nodes 12 (circle MN 12, and square MN12). Mesh nodes (square MN12) that interface with a communication terminals 14 are acting as “gateway”. FIG.1, [0003, 22, 27-28] teaches or suggests the gateways (e.g. square MN12) receives packets or other user traffic from one network and provide the packets to another, different network. The gateway (e.g. square MNs 12) can receive the packet and determine a next MN12 to receive the packets, and monitoring the traffic volume at the current MN 12 or the neighboring node).
However, Chow does not disclose
determining based on the received data, a first mesh node of the mesh nodes to put into an inactive state; and 
providing a communication to the first mesh node that causes the first mesh node to enter the inactive state.  
Lavi discloses
determining based on the received data, a first mesh node of the mesh nodes to put into an inactive state (Lavi, FIG.2, mobile device 90, signal 110, mesh network 150, [0015, 45]: signal transmitted from mobile device between multiple vehicles in a mesh network 150; [0017, 52]: a vehicle (e.g., gateway vehicle) or other device (“mobile device 90”) determines whether to activate or deactivate by sending signals 110 based on the volume of communication traffic); and 
providing a communication to the first mesh node (Lavi, FIG.2, network vehicle 162, [0032]; Lavi, [0017, 52]: provide a communication to a mesh network vehicle 162 by sending signals 110 to deactivate it).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “activating a vehicle” of Lavi into the invention of Chow. The suggestion/motivation would have been to improve activating a gateway vehicle associated to a mesh distributed network based on the volume of communication traffic by sending a preset signal in order to optimize power usage among the vehicles (Lavi, Abstract, [0010-18]).
However, Chow-Lavi does not disclose
.
Bouvier discloses
(Bouvier, [0061-62]: the power management controller (PMC) hardware disables the first processor (“1st mesh node”) in response to the number of queued messages falling below the subscription threshold. Disabling is defined as ceasing the supply of power to a processor).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “power management” of Bouvier into the invention of Chow-Lavi. The suggestion/motivation would have been to improve managing power of a node by monitoring egress/ingress queued messages, processor is enabled or disabled in response to number of queued messages exceeding subscription threshold, the power consumption in node is reduced (Bouvier, Abstract, [0001-12], FIG.6, [0058-67]).

Regarding Claim 18, Chow-Lavi-Bouvier discloses the method of claim 17, 
wherein determining based on the received data, the first mesh node of the mesh nodes to put into the inactive state includes determining whether the first mesh node is acting as a gateway (Chow, FIG.8. [0019]: a boundary node 16 is a boundary mesh node. Bouvier, [0002]: monitor ingress and egress processor (“acting as a gateway”) queue levels) and in response to determining the first mesh node is acting as a gateway, refraining from putting the first mesh node into the inactive state (Bouvier, [0013, 64]: A queue manager monitors the real-time loading in a system based on pre-set software configurable threshold levels. It is obvious for one of ordinary skill in the art to implement “set threshold to zero for gateway”, therefore “disabling the first processor (“gateway”) in response to the number of queued messages falling below the subscription threshold” will not be triggered).  

Regarding Claim 19, Chow-Lavi-Bouvier discloses the method of claim 17, further comprising: 
providing a communication to a second mesh node of the mesh nodes that is communicatively coupled to the first mesh node, the communication indicating that the first mesh node is going into the inactive state (Chow, FIG.3, transit link coverage area 22, [0024]: Wherever two or more mesh nodes 12 fall within a given transit link coverage area 22, a transit link 20 may be established, but again does not need to be established If the criteria for establishment of a transit link 20 are not met).  

Regarding Claim 20, Chow-Lavi-Bouvier discloses the method of claim 17, further comprising: 
comparing the data indicating the amount of traffic being served by the first mesh node to a specified threshold (Lavi, [0055]: comparing the volume or amount of communication traffic is low or below a predefined threshold in a geographic area in the vicinity of network vehicle 120 (“1st mesh node”). Bouvier, [0059]: monitors queued messages for subscription threshold crossings); and 
determining the first mesh node is to be put into the inactive state in response to determining the amount of traffic being served is less than the specified threshold (Lavi, [0055]: deactivate network vehicle 120 (“1st mesh node”). Bouvier, [0061]: disables the first processor in response to the number of queued messages falling below the subscription threshold).   
	
5.3.	Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chow US 2015/0264737 A1, in view of Lavi et al., (“Lavi”, US 2013/0078945 A1) and Bouvier et al. (“Bouvier”, US 2011/0022871A1) as applied to claim 1, and further in view of Chang (US 2019/0182155 A1).

Regarding Claim 7, Chow-Lavi-Bouvier discloses the device of claim 1 as set forth above 
However, Chow-Lavi-Bouvier does not disclose
the amount of traffic being served by the mesh nodes includes an amount of foreground traffic and background traffic, and wherein the processing circuitry is further configured to provide a communication to a mesh node serving the background traffic that causes the background traffic to be routed around the mesh node.
Chang discloses
the amount of traffic being served by the mesh nodes includes an amount of foreground traffic and background traffic, and wherein the processing circuitry is further configured to provide a communication to a mesh node serving the background traffic that causes the background traffic to be routed around the mesh node (Chang, [0042]: The control messages (“background traffic”) may be exchanged out-of-band)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “out-of-band” of Chang into the invention of Chow-Lavi-Bouvier. The suggestion/motivation would have been to implement out-of-band to route the non realtime traffic and allow routing real-time traffic via in-band (Chang, [0042]).

Regarding Claim 15, Chow-Lavi-Bouvier discloses the non-transitory of machine-readable memory medium of claim 9 as set forth above.
However, Chow-Lavi-Bouvier does not disclose
the amount of traffic being served by the mesh nodes includes an amount of foreground traffic and background traffic, and wherein the operations further comprise providing a communication to a mesh node serving the background traffic that causes the background traffic to be routed around the mesh node.  
Chang discloses
the amount of traffic being served by the mesh nodes includes an amount of foreground traffic and background traffic, and wherein the operations further comprise providing a communication to a mesh node serving the background traffic that causes the background traffic to be routed around the mesh node (Chang, [0042]: The control messages (“background traffic”) may be exchanged out-of-band).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “out-of-band” of Chang into the invention of Chow-Lavi-Bouvier. The suggestion/motivation would have been to implement out-of-band to route the non realtime traffic and allow routing real-time traffic via in-band (Chang, [0042]).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Aron et al., “A Topology Control Algorithm for Effective Power Efficiency and Throughput for Wireless Mesh Networks”, 2008 Third International Conference on Broadband Communications, Information Technology & Biomedical Applications, 23-26 Nov. 2008, IEEE Xplore: 08 December 2008, page 89-96, total 8 pages.

7.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/GIL H. LEE/Primary Patent Examiner, Art Unit 2446